DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Chirstopher J. McKenna on 10/20/21.
The application has been amended as follows: 
(Previously Presented) A method for sharing sensor data between a wireless device that is mobile and a cluster of wireless devices that stores sensor data, the method comprising:
transmitting, by a cluster of wireless devices, a request to the wireless device that is mobile;
transmitting, by a wireless device that is mobile responsive to receiving the request from the cluster of wireless devices, a response comprising information identifying the wireless device, to the cluster of wireless devices that stores sensor data;
receiving, by the cluster of wireless devices, the response from the wireless device;
establishing, by the cluster of wireless devices responsive to and using the response, a time synchronized two way wireless communication with the wireless device while at least temporarily in wireless range of each other; 
receiving, by the wireless device via the time synchronized two way wireless communication, sensor data stored at the cluster of wireless devices; and
wherein the wireless device establishes a connection with a second wireless device and forwards sensor data received from the cluster of wireless devices to the second wireless device.
(Cancelled). 
(Previously Presented) The method of claim 1, wherein the response comprises one or more of the following elements: a network identifier, a cryptographic authentication code, a time 
(Previously Presented)) The method of claim 1, wherein the connection is established with the second wireless device after the time synchronized two way wireless communication is established.
(Previously Presented) The method of claim 1, wherein the wireless device is being conveyed by one of a vehicle, personnel, personal transport, boat, ship, aircraft, robot, or drone. 
(Previously Presented) The method of claim 1, wherein the cluster of wireless devices is a single wireless device. 
(Previously Presented) The method of claim 1, wherein one of the cluster of wireless devices aggregates data received by at least another wireless device of the cluster of wireless devices.
(Previously Presented)) The method of claim 1, further comprising identifying, by the wireless device via cryptographic authentication, that the cluster of wireless devices has credentials to access the wireless device. 
 (Previously Presented)). The method of claim 1, further comprising  identifying, by the cluster of wireless devices, via cryptographic authentication, that the wireless device has credentials to access the cluster of wireless devices.
(Previously Presented)) The method of claim 1, further comprising designating a frequency hopping schedule for wireless communications.  
(Previously Presented)) A system for sharing sensor data between a wireless device that is  mobile and a cluster of wireless devices that stores sensor data the system comprising:
a plurality of wireless devices comprising  the wireless device that is mobile and at least one of the cluster of wireless devices that stores sensor data;
wherein the cluster of wireless devices is configured to transmit a request to the plurality of wireless devices;
wherein the wireless device is configured to transmit a response comprising information identifying the wireless device to the cluster of wireless devices responsive to receiving a request from the cluster of wireless devices, 
wherein the cluster of wireless devices is configured to receive the response from the wireless device;
wherein the cluster of wireless devices is configured, responsive to and using the 
wherein one of the wireless device is configured to receive, via the time synchronized two way wireless communication, sensor data stored at the at least one cluster of wireless devices; and
wherein the wireless device establishes a connection with a second wireless device and forwards sensor data received from the cluster of wireless devices to the second wireless device.
(Cancelled).
(Previously Presented) The system of claim 11, wherein the response comprises one or more of the following elements: a network identifier, a cryptographic authentication code, a time synchronization field, a time and frequency communication schedule and an extended header
(Previously Presented) The system of claim 11, wherein the connection is established with the second wireless device after the time synchronized two way wireless communication is established.
(Previously Presented) The system of claim 11, wherein the wireless device is being conveyed by one of a vehicle, personnel, personal transport, boat, ship, aircraft, robot, or drone.
 (Previously Presented) The system of claim 11, wherein the cluster of wireless devices is a single wireless device. 
(Previously Presented) The system of claim 11, wherein one of the cluster of wireless devices is configured to aggregate data received by at least another wireless device of the cluster of wireless devices.
 (Previously Presented)) The system of claim 11, wherein the wireless device is configured to identify via cryptographic authentication that the cluster of wireless devices has credentials to access the wireless device.
(Previously Presented)). The system of claim 11, wherein the cluster of wireless devices is configured to identify via cryptographic authentication that the wireless device has credentials to access the cluster of wireless devices.
(Previously Presented) The system of claim 11, wherein the cluster of wireless devices is configured to use a designated frequency hopping schedule for wireless communications. 
(Currently Amended) A method for sharing sensor data between a wireless device that is 
transmitting, by a cluster of wireless devices, a request to the wireless device that is mobile
transmitting, by a wireless device that is mobile responsive to receiving the request from the cluster of wireless devices, a response comprising information identifying the wireless device, to the cluster of wireless devices that stores sensor data;
receiving, by the cluster of wireless devices, the response from the wireless device;
establishing, by the cluster of wireless devices responsive to and using the response, a time synchronized two way wireless communication with the wireless device while at least temporarily in wireless range of each other, wherein a connection is established with a second wireless device after the time synchronized two way wireless communication is established; and
receiving, by the wireless device via the time synchronized two way wireless communication, sensor data stored at the cluster of wireless devices. 
 
 (Previously Presented)) The method of claim 21, wherein the response comprises one or more of the following elements: a network identifier, a cryptographic authentication code, a time synchronization field, a time and frequency communication schedule and an extended header.
(Cancelled) The method of claim 21, wherein the connection is established with the second wireless device after the time synchronized two way wireless communication is established.
(Previously Presented)) The method of claim 21, wherein the wireless device is being conveyed by one of a vehicle, personnel, personal transport, boat, ship, aircraft, robot, or drone. 
(Previously Presented)) The method of claim 21, wherein the cluster of wireless devices is a single wireless device. 
(Previously Presented)) The method of claim 21, wherein one of the cluster of wireless devices aggregates data received by at least another wireless device of the cluster of wireless devices.
(Previously Presented)) The method of claim 21, further comprising identifying, by the , that the cluster of wireless devices has credentials to access the wireless device. 
(Previously Presented)) The method of claim 21, further comprising identifying, by the cluster of wireless devices, via cryptographic authentication, that the wireless device has credentials to access the cluster of wireless devices.
 (Previously Presented)) The method of claim 21, further comprising designating a frequency hopping schedule for wireless communications.  
(Currently Amended) A system for sharing sensor data between a wireless device that is mobile and a cluster of wireless devices that store sensor data the system comprising:
a plurality of wireless devices comprising  the wireless device that is mobile and at least one of the cluster of wireless devices that stores sensor data;
wherein the cluster of wireless devices is configured to transmit a request to the plurality of wireless devices;
wherein the wireless device is configured to transmit a response comprising information identifying the wireless device to the cluster of wireless devices responsive to receiving a request from the cluster of wireless devices, 
wherein the cluster of wireless devices is configured to receive the response from the wireless device;
wherein the cluster of wireless devices is configured, responsive to and using the response, to establish a time synchronized two way wireless communication with the wireless device while at least temporarily in wireless range of each other; 
wherein one of the wireless device is configured to receive, via the time synchronized two way wireless communication, sensor data stored at the at least one cluster of wireless devices; and
wherein a connection is established with a second wireless device after the time synchronized two way wireless communication is established.

 (Previously Presented)) The system of claim 30, wherein the response comprises one or more of the following elements: a network identifier, a cryptographic authentication code, a time synchronization field, a time and frequency communication schedule and an extended 
(Cancelled The system of claim 30, wherein the connection is established with the second wireless device after the time synchronized two way wireless communication is established.
(Previously Presented)) The system of claim 30, wherein the wireless device is being conveyed by one of a vehicle, personnel, personal transport, boat, ship, aircraft, robot, or drone.
 (Previously Presented)) The system of claim 30, wherein the cluster of wireless devices is a single wireless device. 
(Previously Presented)) The system of claim 30, wherein one of the cluster of wireless devices is configured to aggregate data received by at least another wireless device of the cluster of wireless devices.
 (Previously Presented)) The system of claim 30, wherein the wireless device is configured to identify via cryptographic authentication that the cluster of wireless devices has credentials to access the wireless device.
(Previously Presented)) The system of claim 30, wherein the cluster of wireless devices is configured to identify via cryptographic authentication that the wireless device has credentials to access the cluster of wireless devices.  
(Previously Presented)) The system of claim 30, wherein the cluster of wireless devices is configured to use a designated frequency hopping schedule for wireless communications. 



Allowable Subject Matter
Claims 1, 3-11, 13-38 are allowed.  
The following is an examiner’s statement of reasons for allowance: with respect to claims, the prior art discloses a wireless unit for transmitting and receiving a message; and a control unit for setting probing transmission power for determining the gateway, for transmitting a probing request message to another mobile station existing in a cluster with the set probing transmission power, when a probing response message is received from the other mobile station, for generating a probing response list for the mobile station having transmitted the probing response message, for determining whether a cluster list for mobile stations existing in the cluster corresponds to the probing response list, and for determining a gateway mobile station according to a result of the determination as to whether the cluster list for mobile stations existing in the cluster corresponds to the probing response list, but fails to teach and render obvious of establishing, by the cluster of wireless devices responsive to and using the response, a time synchronized two way wireless communication with the wireless device while at least temporarily in wireless range of each other; receiving, by the wireless device via the time synchronized two way wireless communication, sensor data stored at the cluster of wireless devices; and wherein the wireless device establishes a connection with a second wireless device and forwards sensor data received from the cluster of wireless devices to the second wireless device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC H TRAN/Primary Examiner, Art Unit 2471